Title: From George Washington to Nicholas Cooke, 12–13 October 1776
From: Washington, George
To: Cooke, Nicholas



Sir
Head Qrs Harlem Heights Octr 12[-13]th 1776

The situation of our Affairs and the approaching dissolution of the present Army, calling for every possible exertion on our part to levy a new one; and presuming that your State are about to make an arrangement of Officers for the Quota of Troops they are to furnish, and that they may wish to know those belonging to them who have served with reputation and bravery;

I have thought it expedient, to obtain a return by such means, as seemed most likely to be well founded. to this end I have made enquiry, and the inclosed list which I have the honor to transmit you, comprehends the Names of those, who in public estimation, and that of the Generals under whom they have more particularly acted, have behaved themselves well & to good acceptance, and whose past conduct give a reasonable hope, that their future will render material services to their Country.
The advantages arising from a judicious appointment of Officers, and the fatal consequences that result from the want of them, are too obvious to require arguments to prove them; I shall therefore beg leave to add only, that as the well doing—nay the very existence of every Army to any profitable purposes, depend upon it, that too much regard cannot be had to the chusing of Men of merit, and such as are not only under the influence of a warm attachment to their Country, but who also possess Sentiments & principles of the strictest honor. Men of this Character are fit for Office, and will use their best endeavours to introduce that discipline & subordination which are essential to good order, & inspire that confidence in the Men, which alone can give success to the Interesting and important contest in which we are engaged. I would also beg leave to subjoin, that it appears to me absolutely necessary, that this business should have your earliest attention, that those who are nominated, may employ their interest and influence to recruit Men out of your Corps that are now here without loss of time.
In respect to the Officers that were on the Canada expedition, their behavior & merit, and the severities they have experienced, entitle them to a particular notice in my opinion—However as they are under parole, I would recommend that Vacancies should be reserved for such as you think fit to promote, not wishing ’em to accept Commissions immediately or to do the least act, that may be interpreted a violation of their engagement. their releasement I hope, will be soon obtained, as I think ’em entitled to the first exchange, and which I have mentioned to Congress.
I flatter myself that the freedom I have taken in the instances above mentioned, will have the indulgence and pardon of your State, when I assure you, that the List which you will receive, is

not intended to exclude Gentlemen of greater merit or transmitted with other views, than to assist you, and of promoting the general good, and also, that the measure has been recommended by a Committee of Congress who were pleased to honor me with a visit. I have done the same to Governr Trumbull at his particular request, and the Officers are makeing out a return to be laid before the Assembly of the Massachusetts bay of the same nature so far as it concerns the Officers from their state.
On the morning of the 9th Instt Three of [the] Enemy’s Ships, Two of 44 and One of 20 Guns with three or four Tenders ran up the North River without receiving any interruption from our Chevaux defrise, or apparent damage from our Batteries, tho a heavy fire was kept up against them from each side of the River. They are laying at Tarry Town from 25 to 30 miles above this, & out sailing Two of our Row Gallies in their passage up, they fell into their Hands. the Crews escaped.
I like to have omitted mentioning of a paymaster to each Regiment, who, I perceive, are not noticed in the List transmitted you. Congress by a late Resolution have allowed such an Officer with Captains pay, and as their duty will be not only to receive the Regiments pay but to keep accounts of their Cloathing, and every other incidental charge, I would beg leave to recommend that attention should be had to their Appointment, and that persons may be nominated who are well versed in Accounts & who can keep them in a fair and proper manner. I am led to advise this precaution to be used, because it will be an Office of a good deal of consequence, & because in several instances in the present Army, where the appointments were made in consequence of recommendations from the Field Officers, persons have been put in, who so far from being Accountants, and answering the designs of Congress can scarcly write their own Names.
13 Octobr. Yesterday the Enemy landed at Frogs point about Nine Miles from hence up the Sound. their number we cannot ascertain as they have not advanced. the point is rather an Island, as it is surrounded with water on every high tide. From the great movements of Ships & other Vessels up the sound in the Evening with Troops in, and the information of Two deserters who came out last night, there is strong reason to believe, they mean to land and to pursue their former Scheme of getting in our rear & cutting off the Communication with the Country.

I have ordered some works to be thrown up on the passes leading from the Sound where they are landed, and from the situation of the Grounds thro which they must pass, if they pursue their plan, I would fain hope they will sustain considerable Loss if not a repulse. I have the Honor to be with great esteem Sir Yr Most Obedt Servt

Go: Washington

